REDMANN, Judge.
Although the testimony of the then-student of bus driving would support a contrary conclusion, the testimony of the actual bus driver (now a policeman) and the investigating policeman support the conclusion that the fluid on the bus floor was slippery (yet another of defendant’s employees confirm it was not water) and came from a part of the air-conditioning system of the bus, and that the size of the slippery area was small enough, especially in the early morning light, and its appearance (similar to a little water) on the grooved flooring presented no suggestion of danger, so that plaintiff was not contributorily negligent.
Affirmed.
BEER, J., filed a dissenting opinion and was of the opinion that rehearing should be granted.